ORDER
This case comes before the Court on appellant’s motion to disallow an award of attorney’s fees on appeal. The Clerk of Court issued a certificate of no return before the transcript in this appeal was docketed and the remittitur was issued to the court below.
Supreme Court Rule 38, § 1, allows costs to a respondent when an appeal is dismissed unless otherwise agreed by the parties or ordered by this Court. Section 3 of Rule 38 allows this Court to determine costs even after the remittitur has been issued. Costs include an attorney’s fee of $750.00. Supreme Court Rule 38, § 4.
Appellant’s motion to disallow the attorney’s fee in this case is granted. The cost of obtaining the reporter’s transcript shall be allowed.
It is so ordered.